ON REHEARING.
We granted rehearing on appellant's petition asking that the opinion be modified and a decree entered to specifically provide for the support and maintenance of the minor son, James C. Oliver. We recognize the common-law duty of the defendant to support his minor child. West v. West, 241 Mich. 679. While no provision was made in our opinion to that end, we took into consideration the support and maintenance of the minor child in awarding to plaintiff one-half the value of the personal property. This may or may not be sufficient for alimony and support of minor child. We said:
"As to property matters, the record presents the usual difficulty of attempting to determine specifically the rights of the parties, on a record submitted a year after the trial."
The opinion may be modified so as to provide for the entry of a decree in this court granting plaintiff an absolute divorce with custody of the minor child, and further providing that each of the parties shall own the real estate as tenants in common. The decree may provide that the case be remanded to the circuit court for further consideration and entry of a decree determining the rights of the parties in the personal property, and in connection therewith to decree what amount shall be awarded plaintiff for the support and maintenance of the minor child. The court may take further testimony if deemed necessary, and may retain jurisdiction to change or modify its decree thereafter as to alimony, right of visitation, and support of minor child as circumstances may require.
NORTH, C.J., and STARR, WIEST, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred. REID, J., took no part in the decision of this case on rehearing.